                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


TOMMY RICE,                                   :    CIVIL NO. 1:19-CV-493
                                              :
             Petitioner                       :     (Judge Kane)
             v.                               :
                                              :     (Magistrate Judge Carlson)
WAR5DEN, FCI MCKEAN,                          :
                                              :
             Respondent                       :

                          MEMORANDUM              ORDER

      This case is a habeas corpus petition filed by a federal prisoner pursuant to 28

U.S.C. ' 2241, which challenges the outcome of a disciplinary hearing. (Doc. 1.) In

connection with this petition Rice also filed a motion seeking discovery regarding

the underlying basis for this disciplinary citation. (Doc. 2.) The Respondents have

filed a response to this petition which includes some substantive discovery, some 82

pages of exhibits. (Doc. 10.) In light of this disclosure, the petitioner’s motion for

discovery, (Doc.2), is DENIED without prejudice.

      Habeas petitioners have no absolute right to make discovery demands upon

respondents. Rather, decisions on discovery requests rest in the sound discretion of

the court. As the United States Court of Appeals for the Third Circuit has noted:

      Just as bald assertions and conclusory allegations do not afford a
      sufficient ground for an evidentiary hearing, see Wacht v. Cardwell,

                                          1
       604 F.2d 1245, 1246 n. 2 (9th Cir.1979), neither do they provide a basis
       for imposing upon the state the burden of responding in discovery to
       every habeas petitioner who chooses to seek such discovery. Under
       Rule 6(a) of the Rules Governing Habeas Corpus Cases Under ' 2254
       the district court has discretion to decide the extent to which discovery
       is appropriate. The Advisory Committee Note to Rule 6 makes clear
       that prior court approval is required to prevent abuse.

Mayberry v. Petsock, 821 F.2d 179, 185 (3d. Cir. 1987)

These discovery rules in ' 2254 petitions apply with equal force to federal habeas

petitions under ' 2241. See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D.

Pa. 1979) (explaining that habeas rules are Aapplicable to Section 2241 petitions

through Rule 1(b)@).

      Exercising this discretion, we will deny this request at this time. Rice’s petition

challenges the outcome of a disciplinary proceeding. In his petition Rice attacks the

substantive outcome of a disciplinary proceeding. Yet, substantive attacks on the

sufficiency of the evidence in this disciplinary hearing must meet a demanding legal

standard to succeed. A prison disciplinary determination comports with due process

if it is based on “some evidence.” See Superintendent, Mass. Corr. Inst. v. Hill, 472

U.S. 445, 454-56 (1985) (“[T]he relevant question is whether there is any evidence

in the record that could support the conclusion reached by the disciplinary board”).

This standard is minimal and does not require examination of the entire record, an

independent assessment of the credibility of witnesses, or even a weighing of the


                                           2
evidence. See id. at 455; Thompson v. Owens, 889 F.2d 500, 501-02 (3d Cir. 1989).

Therefore, it is well settled that the decision of the DHO is entitled to considerable

deference by a reviewing court and must be upheld whenever there is “some

evidence” to support the decision. Hill, 472 U.S. at 457; Elkin v. Fauver, 969 F.2d 48

(3d Cir. 1992); Thompson v. Owens, 889 F.2d 500 (3d Cir. 1989); Franco v. Kelly,

854 F.2d 584, 588 (2d Cir. 1988); Freeman v. Rideout, 808 F.2d 949, 955 (2d Cir.

1986).

      Thus, in this setting the “function [of the court] is to determine whether there

is some evidence which supports the decision of the [DHO].” Freeman, 808 F.2d at

954. As the Supreme Court has observed, the “some evidence” standard is a highly

deferential standard of review, and:

      Ascertaining whether this standard is satisfied does not require
      examination of the entire record, independent assessment of the
      credibility of witnesses, or weighing of the evidence. Instead, the
      relevant question is whether there is any evidence in the record that
      could support the conclusion reached by the disciplinary board.

Hill, 472 U.S. at 455-456.

         Applying this deferential standard, once the reviewing court determines there

is “some evidence” to support the finding of the DHO, the court must reject the

evidentiary challenge by the petitioner and uphold the finding of the DHO. Griffin

v. Spratt, 969 F.2d 16, 22 (3d Cir. 1992); Thompson, 889 F.2d 501; Freeman, 826


                                          3
F.2d at 954. In practice, courts have rarely condemned correctional disciplinary

decisions as being wholly lacking in evidentiary support and have frequently

concluded that disciplinary findings are supported by the requisite degree of proof.

See, e.g., Fiore, 336 F. App’x 168 (upholding disciplinary decision); Macia, 219 F.

App’x 229 (same); Reynolds, 197 F. App’x 196 (same); Levi, 193 F. App’x 172

(same); Sinde, 252 F. Supp. 2d 144 (same).

      Given this deferential standard of review, and the disclosures made by the

Respondents to date, in the exercise of our discretion we will deny Rice’s request

for further discovery, a request which seems premised upon the motion that we

conduct some form of de novo review of disciplinary proceedings. However we deny

this motion without prejudice to Rice renewing a request for limited discovery upon

a proper showing of good cause.

                                      Order

      For the foregoing reasons, the petitioner’s motion for discovery (Doc. 2),

is DENIED without prejudice to renewal upon good cause shown.

      So ordered this 21st day of May 2019.



                                      /s/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge


                                         4
